*313OPINIÓN CONCURRENTE
DEL JUEZ ASOCIADO SR. ERANCO SOTO.
Estoy conforme con la revocación de la orden apelada, pero por otras razones.
La ley permite -apelar de una orden denegando la solici-tud de nn nuevo juicio. Artículo 295 del Código de Enjui-ciamiento Civil, inciso 3. Esta apelación es independiente de la que al mismo tiempo se puede establecer de la senten-cia final. Artículo supra, inciso 1.
El mero lieclio de formalizar la apelación en cualquiera de esos dos casos, produce el efecto de suspender todo pro-cedimiento en la corte inferior. Así lo dispone el artículo 297 del Código de Enjuiciamiento Civil, que dice:
“Formalizada una apelación, producirá el efecto de suspender rodo procedimiento en la corte inferior, respecto a la sentencia u orden apelada, o a las cuestiones comprendidas en ella, pero la corte inferior podrá proseguir el pleito en lo que respecta a cualquier ex-tremo del mismo no comprendido en la apelación.”
Este artículo no existe en el Código de Procedimiento Civil de California. De manera que al ser adoptado aquel Código para Puerto Pico al implantarse aquí el Código de Enjuiciamiento Civil, en marzo 1, 1904, él fué introducido ■eomo una innovación, separándose de las prácticas america-nas en que el requisito de la fianza es jurisdiccional para perfeccionar la apelación. De ahí fué que en el artículo 296 se omitió aquella parte en que se exige la fianza para establecer el recurso. Podemos ver la diferencia: el artículo 940 del Código de Procedimiento Civil de California, vi-gente en julio 1, 1901, literalmente decía:
“Una apelación se interpone entregando al secretario de la corte en que fué dictada o registrada la sentencia o providencia apelada, nn escrito manifestando que se apela de ella, o de determinada parte de la misma, y entregando idéntico escrito a la parte contraria o a su abogado. El escrito de notificación no tiene importancia, pero la apelación es ineficaz para todos los fines a menos que dentro de los cinco días de haberse hecho la notificación se preste una fianza o se haga una consignación en metálico con el secretario de la corte, *314según se dispone más adelante, o a menos que la parte contraria re-nuncie por escrito a qne se preste tal fianza. Si la parte contraria no lia comparecido personalmente ni representada por abogado, la notificación se puede hacer entregando copia del escrito al secretario de la corte de cuya sentencia o providencia se apela.”
Y en el Código de Enjuiciamiento Civil de Puerto Pico, quedó redactado así:
“Una apelación se interpone entregando al secretario de la corte en que fué dictada o registrada la sentencia o providencia apelada, un escrito manifestando que se apela de ella, o de determinada parte de la misma, y presentando idéntica manifestación a la parte con-traria o a su abogado.”
La cuestión parece clara. Si la apelación de la orden denegando un nuevo juicio no produjera el efecto de suspender todos los procedimientos en la corte inferior en re-lación con la sentencia, tal apelación, aunque lo autoriza el código, resultaría siempre de interés académico. Pero no es así. Aquí en Puerto Pico, habiéndose cambiado el texto o fuente de donde fué tomada la ley en ese punto, no cabe aplicar la jurisprudencia de California en la que parece ser cuestión de discreción, mediante la prestación de fianza, suspender la ejecución de una sentencia cuya apelación ha sido desestimada, estando pendiente en apelación la moción sobre nuevo juicio.
A mi juicio, tal suspensión es cuestión de ley. Hasta tanto no se desestime el recurso de la orden apelada o se confirma la negativa del nuevo juicio, automáticamente, la ejecución de la sentencia queda en suspenso.